
	

114 HR 5472 IH: VA Procurement Efficiency and Transparency Act
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5472
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2016
			Mr. Coffman introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the procurement practices of the Department of
			 Veterans Affairs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the VA Procurement Efficiency and Transparency Act. 2.Information on cost or price savings from competition (a)In generalChapter 81 of title 38, United States Code, is amended by inserting after section 8128 the following new section:
				
					8129.Information on cost or price savings from competition
 (a)Recording of informationWith respect to any contract awarded by the Secretary that is reported in the Federal Procurement Data System described in section 1122(a)(4)(A) of title 41, United States Code, or any successor system, the Secretary shall record information on the amount of any cost or price savings realized by using competitive procedures in awarding such contract.
 (b)Placement of recordsThe Secretary shall place recorded information under subsection (a) as follows: (1)With respect to contracts recorded in the Electronic Contract Management System, or any successor system, in such system.
 (2)With respect to contracts not covered by paragraph (1), in a location determined appropriate by the Secretary.
							(c)Calculation of cost savings
 (1)In carrying out subsection (a), the Secretary shall calculate the amount of cost or price savings realized by using competitive procedures in awarding a contract by—
 (A)subtracting the total value of the selected offer or quote from the average of the total values of all offers or quotes evaluated; or
 (B)subtracting the total value of the selected offer or quote from the total value of the median offer or quote evaluated.
 (2)If the difference calculated pursuant to paragraph (1) is negative, the Secretary shall record such difference as zero.
 (3)The Secretary shall make calculations under paragraph (1) with respect to a contract— (A)at the time at which the Secretary obligates amounts under such contract; or
 (B)if such contract contains options, at the time at which the option is exercised.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 8128 the following new item:
				
					
						8129. Information on cost or price savings from competition..
 3.Use of standardized procurement templatesTo the extent practicable, the Secretary of Veterans Affairs shall make available and use on a Department-wide basis the standardized procurement templates used by the Central Office of the Department, the Veterans Health Administration, the Veterans Benefits Administration, and the National Cemetery Administration. In carrying out this section, the Secretary may customize such templates to address particular procurement situations.
		
